Exhibit BIOSTAR PHARMACEUTICALS, INC. COMMENCES THE FULL IMPLEMENTATION OF NEW RURAL COOPERATIVE SUPPLY NETWORK PLAN Biostar's products have reached 1300 sales outlets in untapped rural markets Biostar plans to expand the network to cover 10,000 sales outlets by 2011 Press Release Source: Biostar Pharmaceuticals, Inc. On Tuesday July 7, 2009, 8:00 am EDT XIANYANG, China, July 7 /PRNewswire-Asia-FirstCall/ Biostar Pharmaceuticals, Inc. (OTC Bulletin Board: BSPM - News; "Biostar" or "the Company"), a Xianyang based developer, manufacturer and supplier of pharmaceutical products and medical nutrients addressing a variety of diseases and conditions, today announced that the Company has commenced the full implementation of the new rural cooperative medical drug supply network plan. Since the beginning of April, Biostar has deployed over 30 salesmen to set up a network covering 1,320 sales outlets in the rural areas of 10 counties in Shaanxi province. This is part of Biostar's plan to build a rural supply network covering 10,000 sales outlets in two years throughout six provinces including Shaanxi, Gansu, Henan, Hebei, Liaoning, and Shandong. The goal is to build the largest regional pharmaceutical supply network in rural areas and provide the patients in these areas the fastest, the most favorable and the most comprehensive pharmaceutical services. There are approximately 50,000 township hospitals and 730,000 clinics in rural China and sales to these organizations facilitate approximately 38.2% of the country's total pharmaceutical sales. The pharmaceutical sales in rural China will be driven by two key factors: the increase in disposable income of farmers and the government's plan, backed by a significant capital commitment, to improve the healthcare system in rural areas. Ms. Amei Zhang, Chief Operating Officer, commented, "The reform of the PRC medical system, the implementation of the new rural cooperative medical subsidies from the Chinese government, and the policy to establish at least one clinic in every village have set the framework for us to aggressively expand our sales network in rural areas. We expect to capitalize on this opportunity to achieve incremental revenue and net income growth for our Company going forward," Ms.
